Title: From Benjamin Franklin to John Adams, 28 August 1781
From: Franklin, Benjamin
To: Adams, John


Sir,
Passy, Augt. 28. 1781
The Bearer, Mr Harrison, is a young Gentleman of good Fortune & Character, a Native of Philadelphia, and extremely well recommended to me by Persons of Distinction there. I beg leave to introduce him to your Excellency & to request for him your Protection and Counsels. He will explain to you his Views in going to Holland, where he purposes to reside some time.— Your Civilities to him will be esteem’d as so many favours to, Sir, Your Excellency’s most obedient and most humble Servant
B Franklin
His Excelly. J. Adams, Esqr
